Citation Nr: 0636162	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  96-41 1495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include alcohol 
and drug addictions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from November 1977 to June 
1982.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held at the RO in 
September 2000.  A copy of the transcript is associated with 
the claims file.  

In November 2000, the Board remanded these issues for further 
development.  Such has been completed and this matter is 
returned to the Board for further consideration.


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the 
veteran is currently diagnosed with PTSD based upon a 
verified stressor from service.

2.  Alcohol and drug abuse are in long term remission, and 
there is no current alcohol or drug abuse disability.  

3.  The preponderance of the evidence reflects that the 
veteran's psychiatric disorder other than PTSD, most recently 
diagnosed as schizoaffective disorder, is not related to 
service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable in favor of the veteran, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2006).

2.  An acquired psychiatric disability other than PTSD, to 
include alcohol and drug addictions, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.301a, 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for PTSD was received in July 1995.  
After adjudicating the veteran's claim in November 1995, 
March 1996 and again in December 1999, when it also 
separately denied service connection for a psychiatric 
disorder other than PTSD, the RO, provided initial VA notice 
as it applies to this claim, in a February 2003 letter.  In 
this letter, the veteran was told of the requirements to 
establish service connection, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  He was sent additional VA letters in April 2002 
and in May 2005.  The duty to assist letters specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.    

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2006).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records, Social Security records and examination 
reports.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
the type of evidence necessary to establish the degree of 
disability and earlier effective dates for his claim in 
another duty to assist letter dated in March 2006.  

Thus, the Board finds that in light of the partially 
favorable outcome of this case, no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

II  Service Connection

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted on a presumptive basis for a psychosis if 
manifested to a compensable degree within a one year period 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

Direct service connection may not be granted when a 
disability was the result of the veteran's own willful 
misconduct or, for compensation claims filed after October 
31, 1990, the result of the veteran's abuse of alcohol or 
drugs. 38 C.F.R. § 3.301(a) (2006).  The Board notes that, in 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en 
banc denied, 268 F.3d 1340 (2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 U.S.C.A. § 1110 does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service- 
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connection disability, such as PTSD.  In that case, 
however, the Federal Circuit explained that 38 U.S.C.A. § 
1110 precluded compensation for primary alcohol abuse 
disabilities and for secondary disabilities (such as 
hepatitis) that result from primary substance abuse.  Id. at 
1376.  In addition, service connection cannot be granted for 
a disability due to a personality disorder.  See Terry v. 
Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.303(c) (2006).

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2006); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

Specifically, to establish entitlement to service connection 
for PTSD, the veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (2006).  
The Board notes that 38 C.F.R. § 3.304(f) was amended 
effective March 7, 2002; however, the changes pertain 
primarily to claims involving personal assaults.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressors are consistent with 
the circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2006); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

The veteran contends that he is entitled to PTSD based on 
stressors he experienced in service.  Specifically he alleges 
that his stressors involved his having been in an accident 
during a Coast Guard water rescue of a chartered salmon boat 
in distress in rough seas.  He indicates in written documents 
and his September 2000 video conference testimony, that while 
stepping from the salmon boat back to the Coast Guard boat, 
he was thrown in the air by a swell that caused him to be 
struck in the left hip by a "cleat" (area where a ship's 
rope is tied to) and caused him to fall.  He then alleges 
that while he was in the water, he was crushed between two 
ships as he was unable to swim out of the way and fractured 
his spine.

A September 1977 entrance examination and report of medical 
history revealed normal psychiatric findings and no history 
of psychiatric complaints.  A November 1977 pre-training 
examination and report of medical history likewise revealed 
no evidence of psychiatric abnormalities.  The service 
medical records are silent for any psychiatric complaints.  

The veteran's service medical records document the accident 
at sea where the veteran was injured during a rescue of a 
distressed fishing vessel.  The service medical records 
reflect that he was injured in a Coast Guard rescue accident 
in May 1980, where he slipped and fell overboard and his hip 
area was struck and lacerated during the rescue.  He was said 
to have fallen between the two vessels and was quickly pulled 
from the water.  He sustained a compression fracture to the 
T-12 area.  He was also in an automobile accident in July 
1981, wherein he sustained multiple contusions and abrasions.  
He was said to be a minimal to moderate consumer of alcoholic 
beverages in this automobile accident report.  An October 
1981 orthopedic surgeon's report described the sea rescue 
incident and opined that the veteran sustained a compression 
fracture of D9 (corrected to T-12) and additionally, a 
puncture wound and contusion of the hip area from this 
accident.  The September 1981 pre- Medical Board evaluation 
revealed normal psychiatric findings, but the veteran was 
noted to check off that he now had frequent trouble sleeping, 
which was not checked off in the preservice examinations.  
The rest of the report of medial history was silent for any 
psychiatric complaints.  The medical Board in October 1981 
diagnosed a compression fracture of D9 (corrected to T-12) 
and mature exostosis of the left hip, near spine as a result 
of the sea rescue incident.  Also in October 1981, it was 
remarked that an appearance before the Medical Board would 
not be deleterious to his mental heath.  

The RO is noted to have accepted the veteran's corroborated 
account of the mishap at sea during active duty as a valid 
stressor for PTSD purposes in its December 1999 rating and 
supplemental statement of the case.  The Board is in 
agreement that the evidence, corroborating the veteran's 
story of being severely injured in an accident during a Coast 
Guard rescue in which he fell overboard, constitutes a valid 
stressor.

Regarding the issue as to whether the veteran has PTSD due to 
this stressor, the Board finds that the evidence is in 
equipoise.  Overall the evidence reflects that over the 
years, the veteran has been assigned differential psychiatric 
diagnosis, including PTSD, as well as other psychiatric 
disorders besides PTSD, which are also on appeal.

Among the pertinent evidence in this case are VA hospital and 
outpatient treatment records from 1990 through 1993 that 
address psychiatric complaints and alcohol abuse issues.  He 
was hospitalized between January 1990 and May 1990 following 
a period of homelessness, unemployment, alcohol and drug 
abuse.  He had developed persecutory delusion and auditory 
hallucinations.  On admission, he was diagnosed with 
schizophrenia, paranoid type, alcohol abuse, possible drug 
abuse.  His discharge diagnosis was delusional disorder, rule 
out paranoid schizophrenia, and alcohol abuse.  PTSD is first 
reported in a December 1990 discharge report which indicated 
that the veteran had PTSD related to his Coast Guard "ship 
wreck" of 1980.  This report diagnosed PTSD, "anniversary 
reaction" and alcohol dependence.  

Social Security records reflect that the veteran was found 
disabled as of January 1990 with the primary diagnosis of 
schizophrenic paranoid and other functional psychotic 
disorder.  

Additional psychiatric conditions were diagnosed in a 
September 1991 hospital report in which the veteran endorsed 
suicidal thoughts, flashbacks and hearing voices, along with 
drinking heavily.  He was diagnosed with paranoid delusional 
disorder, PTSD, major depression and alcohol dependence.  He 
was hospitalized again in February 1992 after a relapse of 
drinking, and remained hospitalized up through April 1992.  
His Axis I discharge diagnoses in April 1992 were 
schizophrenia, alcohol dependence, alcohol withdrawal, 
uncomplicated resolved, history of polysubstance abuse, 
possible PTSD, chronic and rule out panic disorder with mild 
agoraphobia.   In January 1993, he was hospitalized and gave 
a history of his Coast Guard accident that resulted in his 
hip and back injuries and endorsed flashbacks and PTSD 
symptomatology related to this accident.  Also addressed was 
the episode of heavy drinking right before his admission.  
His Axis I diagnoses on discharge included alcohol dependence 
in institutional remission, PTSD, dysthymia, cannabis abuse 
in full remission.  His Axis II diagnosis was personality 
disorder, not otherwise specified.  In August 1993 he entered 
a dual diagnosis program, and was noted to report flashbacks 
and PTSD symptoms related to his Coast Guard accident.  He 
also reported a return of psychotic symptoms after a period 
of one year, when he heard voices and the sound of a phone 
ringing.  He also endorsed paranoid thought.  Following his 
completion of the dual diagnosis program, he was diagnosed 
with the following Axis I diagnoses, alcohol dependence in 
institutional remission, PTSD, dysthymia.  He also had Axis 
II diagnoses of personality disorder, not otherwise specified 
with schizotypal features.  

VA hospital and outpatient treatment records from January 
through March 1995 revealed treatment for psychiatric 
complaints that included complaints of "flashbacks" from 
his Coast Guard tour of duty reported in January 1995.  He 
was noted to have symptoms that included paranoid thought, 
hearing voices and thinking the Coast Guard was after him in 
a February 1995 doctor's note that also reported a history of 
depression 3 years earlier.  In March 1995 he underwent 2 
week admission to address ongoing alcohol use.  A prior 
history of the veteran having graduated from the dual 
diagnosis program in January 1993 was noted.  The Axis I 
discharge diagnoses in March 1995 were schizophreniform 
disorder by history, alcohol dependence on agonist therapy 
and his Axis II diagnosis was schizotypal features.  He 
continued to be seen in December 1995 with diagnoses that 
included chronic paranoid schizophrenia in 1990, alcohol 
abuse with uncomplicated withdrawals.  He continued to 
receive psychiatric treatment at the VA through 1996.  

The report of a March 1997 VA examination included a review 
of the claims folder with particular attention paid to the 
various psychiatric diagnoses reported in the numerous 
psychiatric records.  Also it was noted that the veteran's 
service medical records, including the Medical Board 
proceedings corresponded with the veteran's account of the 
incident in May 1980 when he fell between two ships and 
injured his back and hip.  The veteran again related the 
stressor of this incident and also described other stressful 
incidents in service, including fighting a fire on a shrimp 
boat and trying to keep a highly explosive acetylene bottle 
on the boat from exploding.  He indicated that if the bottle 
exploded it would have taken out half the marina.  He also 
related being in a minor car accident that aggravated his 
back and hip and eventually being discharged by the Medical 
Board.  

His post-service history was noted to include estrangement 
from his family and failed attempts to make amends.  He 
indicated that both parents were alcoholics.  He also gave a 
history of sporadic work, transient living situations and 
problems with alcohol.  He indicated that by 1989 he was 
homeless, camping in a creek bed, and was referred to a 
shelter.  He said he began hearing voices saying he was going 
to be killed in the armory where he was staying.  He 
indicated that "good voices" directed him to the VA, where 
he was admitted in January 1990.  He had 12 inpatient 
admissions since that time and has also been an outpatient.  
He told the examiner he was clean from alcohol for 2 years 
and 4 months.  He also indicated that when drinking, he also 
used cocaine and methamphetamine so he could drink more 
alcohol.  He has also been clean from drugs since November 
1994.  He denied ever being in prison, although he spent time 
in jail on driving under the influence (DUI) and drunk in 
public charges.  Socially he had friends from Alcoholics 
Anonymous (AA) and occupationally, he volunteered at a club 
making coffee and selling sodas, and indicated that was all 
he could handle.  

On mental status examination, he complained of intrusive 
thoughts of the accident in the Coast Guard where he was 
injured.  He indicated that he gets upset when he hears a 
helicopter and has nightmares of the incident three times a 
week.  He denied flashbacks.  Affect was somewhat 
constricted, although he was animated and seemed mildly upset 
while talking about various stressful things in his past.  He 
described his nightmares were characterized by waking up 
breathing fast, with feelings of constriction in his body, 
his heart pounding and body shaking.  He indicated that he 
attempted to divert his attention by reading the Bible, his 
AA program and meditation.  He did enjoy watching a TV 
program about the Coast Guard, indicating that he liked the 
"rush" and it was like being back there.  He denied 
dissociative forgetting.  He did have hobbies and interests.  
He did not endorse feelings of estrangement from others, and 
did not have feelings of a foreshortened future.  He did have 
trouble falling asleep if not on medication and wakes up 
because of pain.  He denied irritable or angry outbursts.  He 
endorsed difficulty with concentration and was not hyper 
vigilant or have an acute startle response.  

He was alert and oriented times four and short term and long 
term memory was intact.  He gave a history of auditory 
hallucinations at the time of his initial admission to the 
hospital but said he had not heard them for two years and 
four months.  He denied current visual hallucinations.  The 
last time he had a visual hallucination was when he was 
hospitalized in January 1990.  Although he still had paranoid 
ideations he was able to handle it by intellectualizing-by 
reasoning his way out of them.  He also gave a history of 
ideas of reference but denied thought broadcasting, thought 
withdrawal or thought insertion.  It was noted historically 
that he had been drinking and using drugs at the time of his 
psychotic decompensations.  Currently his mood was good, he 
gave a history of one suicide attempt in March 1991 when he 
tried to drink himself to death with alcohol.  He denied 
current suicidal ideations.  Proverb interpretations were 
fair.  

On testing with the Mississippi Scale-R, he scored an 81 
which was not indicative of PTSD.  Further testing revealed 
he may have different behavior in different situations.  He 
had little actuarial anxiety.  He had poor ego strength and 
did not display a PTSD profile on the combination of tests.  
He gave features of a delusional or paranoid disorder, with 
some bizarre sensory experiences, bizarre ideation, possibly 
some passive-aggressive and narcissistic features.  He may 
have been medicating emotional instability, particularly 
anger, with alcohol.  Another examiner thought the veteran 
has an Axis II diagnosis including narcissistic, histrionic, 
paranoid features with decompensation due to the 
disinhibiting effect of alcoholic liver disease and drugs and 
stress was most likely.  The Axis I diagnoses were alcohol 
dependence on agonist therapy, cocaine dependence in 
sustained full remission, amphetamine dependence in sustained 
full remission.  The Axis II diagnosis was personality 
disorder, not otherwise specified, with narcissistic, 
paranoid, histrionic and antisocial features.  

The examiners in the March 1997 examination commented that 
the veteran most likely has a longstanding personality 
disorder.  The aggravation of this by his physical condition 
and loss of his career, his repeated experiences of 
abandonment by important people in his life may have led him 
to self-medicate with alcohol and drugs.  The fact that he 
has come from an alcoholic background would tend to mitigate 
against this being the only cause of his abuse of alcohol.  
The examiner reviewed the claims folder and stated that PTSD 
was not found.  

VA treatment records from 1997 through 1998 reflected 
continued treatment for psychiatric symptoms and multiple 
diagnoses, that included PTSD, schizophrenia and alcohol in 
remission.

The report of a September 1999 VA examination included a 
review of the claims file and interview of the veteran.  His 
history including the Coast Guard accident in service were 
reported, as well as his post-service history of multiple 
hospitalizations with multiple psychiatric diagnoses.  
Following a review and recitation of this history, the 
examiner summarized that the veteran was a 41 year old man 
who served five years in the Coast Guard.  He had a traumatic 
episode in which he tried to jump from one boat to another 
and was injured and in the water in a frightening situation 
for a relatively short period of time.  

His description of the episode did not sound like the 
description given by most PTSD patients.  He did not become 
increasingly anxious or emotionally stressed out, but instead 
seemed to be telling the story as if building a case against 
the military.  The examiner saw no affective change while he 
was telling the story.  He was also noted to be currently 
disabled and receiving Social Security disability and a 30 
percent retirement from the Coast Guard.  He had been 
hospitalized a number of times.  He had varying diagnoses 
including schizophrenia, substance abuse, schizophreniform 
disorder, dysthymia and possible PTSD.  The report of a prior 
VA examination in March 1997 was said to be extremely 
thorough and was noted to have concluded that he did not have 
PTSD.  The examiner's opinion in the September 1999 VA 
examination was that the veteran has a history showing 
psychotic episodes.  He presented as someone with a major 
Axis II diagnosis.  He has also had significant drug and 
alcohol problems, which are apparently under improved control 
at present.  The examiner did not see the type of 
symptomatology that would justify a diagnosis of PTSD.  The 
Axis I diagnoses were polysubstance abuse in partial 
remission, dysthymic disorder.  Axis II diagnoses were 
borderline personality disorder with multiple features.  

The veteran's September 2000 Video Conference hearing 
testimony, in addition to describing his stressors from the 
Coast Guard accident, also described his ongoing psychiatric 
symptoms.  He indicated that he is paranoid of people, and 
that he is reminded of the incident by the sight of red 
jackets that resemble Coast Guard colors.  He testified that 
he has paranoid thoughts about people wearing such colors.  
He testified that he is an outpatient with dual diagnoses, 
including drug and alcohol problems.  

VA treatment records from late 1999 through 2003 reveal 
ongoing treatment for psychiatric symptoms that were 
generally characterized as PTSD and/or schizoaffective 
disorder.  Also noted was alcohol abuse in remission although 
a February 1999 record noted him to be sober for 5 years 
except for a June 1999 relapse.  In August 2000 he was 
treated for schizoaffective disorder with features of PTSD 
with alcoholism in remission.  The records thereafter reflect 
treatment through mid-2003 for diagnoses of schizoaffective 
disorder and schizoaffective disorder as well as alcohol 
abuse in remission.  In records from May to June 2003 he 
reported feeling low the past few weeks in part because of 
the anniversary of his injury in the Coast Guard as well as 
other traumatic events that took place around this time.  

The veteran underwent another VA examination by two 
psychiatrists in July 2003.  The examination was said to have 
included review of the claims file and interview.  The 
examiners however noted that they were not provided with the 
actual medical records documenting treatment of the vertebra 
and hip fracture from the 1980 incident.  Only the past 
discharge summaries from 1990 through 1999 were reviewed.  
The examiner noted that during these past hospitalizations 
the veteran was diagnosed with schizophrenia, paranoid type 
or delusional disorder.  Then over the past four or five 
years, he had been diagnosed with schizoaffective disorder.  
Since the last examination of 1999, the veteran had no 
hospitalization history but still endorsed paranoid feelings 
that he had originally believed his father was encouraging 
the Coast Guard to follow him, but now with the help of 
continuous therapy, he no longer believed that.  
Intellectually he understood he was going through the 
delusional system.  He believed that he was getting maximal 
help through the VA medical treatment.  With subjective 
complaints he indicated that he was having a hard time 
sleeping, getting 4 to 5 hours a night.  He was apparently on 
Trazodone and wanted to sleep more.  He reported still being 
bothered with dreams.  Regarding his psychosocial adjustment 
since the last exam, he shared an apartment with a lady 
friend and described the relationship as platonic.  He 
basically isolated himself.  He denied any legal problems.  
He was participating as a hospital volunteer and indicated 
that finances prevented leisure activities.  He was noted to 
have not been drinking for nine years.  He denied any history 
of violence or assaultiveness or any suicidal thoughts or 
homicidal thoughts or feelings.  He was reasonably adjusting 
well to his current situation. 

Mental status examination did not reveal any looseness of 
association and he currently denied anymore hallucinations.  
He did indicate that he sometimes felt delusional, but with 
the help of therapy, realized it wasn't real.  He maintained 
good eye contact.  He was oriented in three spheres.  He had 
no current suicidal or homicidal thoughts.  His recent and 
remote memory was intact and he particularly had good memory 
for the 1980 boat accident that was the basis of his  PTSD 
claim.  However the examiner was unable to tell how exact his 
memory was for this event as there were no objective material 
to compare.  The veteran was viewed as being very obsessed 
with his PTSD claim and was noted to carry a VA pamphlet 
about PTSD.  He tried to convey that the materials in the 
pamphlet fit him.  His speech was coherent and relevant.  
During the interview, he did not show any panic attacks.  In 
terms of affect, he was a little bit irritable and showed 
some anger and frustration when asked about the details of 
the 1980 boat accident, but he did not lose his temper.  He 
was aware of what was going on around him.  He was insightful 
in many senses.  His intellectual level was good for his 
education.  

A review of the veteran's life story revealed difficulty in 
his early childhood.  His parents moved frequently when he 
was a child and he was also abused by his father, physically, 
mentally and verbally.  In his delusional material, he 
believed that his father encouraged the Coast Guard to chase 
him.  He expressed that he would like to be service connected 
with PTSD.  At the time of this examination, he was said to 
be carrying the diagnosis of schizoaffective disorder.  The 
examiner found it hard to believe what the veteran was 
reporting, particularly when he suggested that the boat 
accident changed his brain chemistry.  

After psychometric testing, the examiners noted that the 
results from a PCL-M inventory revealed scores that could be 
interpreted as supportive material to diagnose PTSD.  However 
the examiners discussed this as a likely function of learned 
effect as it was a substantive questionnaire and didn't 
corroborate much with other clinical findings.  Hence they 
gave little credence to this data.  The examiners agreed that 
after reviewing the DSM-IV criteria even though there could 
be essential materials about the boat accident, they did not 
believe there was PTSD due to this boat accident or 
aggravated by it.  The Axis I diagnosis was schizoaffective 
disorder and Axis II diagnosis was schizotypal personality 
disorder.  The integrated summary and conclusion was that the 
veteran's problem was so called late onset mental illness at 
age 32.  The examiners did not think it was the result of the 
1980 boat accident.  

VA treatment records from 2003 to 2005 reflect continued 
follow up treatment for psychiatric complaints, with 
differential diagnoses continued to be given.  An August 2003 
treatment record shortly after the VA examination revealed 
the veteran to have been affected by memories of the boat 
accident that had been brought up in the examination.  He 
indicated he was experiencing nightly vivid dreams of the 
incident.  Social work notes from October 2003 note diagnosed 
schizoaffective disorder, PTSD and alcohol dependence in long 
term remission.  A December 2003 treatment record described 
his psychiatric complaints as schizophrenia and depression 
and indicated that his symptoms were well controlled with 
medication.  A February 2004 record gave Axis I diagnoses of 
history of alcohol dependence, schizoaffective disorder and 
depressive disorder not otherwise specified.  Another 
February 2004 record included a history of PTSD in the Axis I 
diagnosis, which also diagnosed schizophrenia, 
schizoaffective type by history, and major depression by 
history.  An October 2004 mental health follow up record 
indicated that he was 10 years sober, his mood was good, he 
had no suicidal ideation, no panic attacks and good self 
esteem.  He did reveal that he had some anxiety about 
anniversaries coming up but was getting through it.  

The report of the most recent VA examination of March 2006 
included a review of the claims file and examination of the 
veteran to further clarify the veteran's psychiatric 
diagnoses and their etiology.  He was noted to have been last 
examined by two psychiatrists in July 2003, with that report 
having not found sufficient symptoms to warrant a diagnosis 
of PTSD.  A complication related to this claim was that the 
veteran has other significant mental illness.  Throughout the 
record, he was alternately given diagnoses of either 
schizophrenia, paranoid or schizphrenform disorder or 
schizoaffective disorder.  He also had a long history of 
alcohol abuses and dependence that had been in remission for 
11 years.  PTSD was a rule diagnosis on many occasions.  He 
had a long history of hospitalizations at the VA medical 
center.  He has been in treatment since 1989 and was more 
stable now than he has ever been since his discharge from the 
Coast Guard.  He was noted to live alone in his apartment for 
the first time ever and he indicated this was a good 
experience for him.  In the past he had either lived with 
women or in group homes.  He had also been homeless.  

He reported spending 5 and a half years in the Coast Guard 
and participated in rescues.  He was medically retired 
following the incident in which he was injured.  The incident 
which is the source of his PTSD stressor was reported in 
detail.  He also indicated that there were many other 
traumatic incidents while he was in the Coast Guard which he 
handled well at the time.  When he is upset, he is more 
likely to get caught up in thinking and dreaming about 6 or 7 
different incidents where people died or he and his fellow 
sailors put themselves in peril during a rescue.  He 
indicated that they once found a drowned man and he "sees" 
this man's green eyes "all the time."  He was noted to cope 
with chronic pain that resulted from the May 1980 accident.  
He had no remissions from his mental illnesses, but felt he 
was coping better now than in the past.  He has tried to go 
off psychotropic medications many times in the past, with 
disastrous results and now understands he must take his 
medications.  He valued his independence and the lifestyle he 
has made for himself in recent years and did not want to put 
this at risk again.  He was noted to treat with a 
psychiatrist at this VA Medical Center.  He was on a number 
of medications.  He had a positive opinion about his 
psychiatric treatment.  

Socially he was estranged from his family, saying they 
"voted him out" in the early 1980's.  After being in the 
Coast Guard he reported drinking, smoking marijuana and not 
holding down jobs.  He lived with a series of women who could 
not take his behavior.  He was still estranged from his 
family.  He described an abusive relationship with his 
father.  He never married because the women he was with could 
not handle his behavior.  He had a few social relationships, 
was involved in the church and had a daily routine to help 
maintain emotional stability, doing artwork.  He reported 
good AA support system and good sponsors.  His early 
unemployment seemed to be related to substance abuse and then 
to the onset of schizophrenic symptoms.  When he tried to 
work in recent years he has not been able to maintain a job 
for more than a few months.  He was irritable and anxious 
when at work and described himself as "dripping with sweat" 
due to anxiety.  The extent to which PTSD symptoms 
contributed to this employment history was hard to discern.  
It may have contributed to his substance abuse in the first 
years after he left the Coast Guard.  PTSD issues have been 
raised repeatedly in his medical records and appeared to 
contribute to his current anxiety he has experienced when 
trying to work.  He denied being currently suicidal, violent 
or assaultive.  He reported that when he hears voices they 
tell him he is worthless.  

On mental status examination, he was alert, well oriented and 
pleasant.  His affect was appropriate, his mood was good at 
the time of the meeting.  He had good eye contact.  His 
speech was rapid at times and his thoughts were logical and 
goal oriented.  He denied problems with memory or cognition.  
He did report experiencing auditory hallucinations and 
paranoid thinking, which were well controlled with 
medications.  He had a good routine, which he described as 
providing an even flow throughout the day.  He had no recent 
problems with impulse control, no current suicidal or 
homicidal ideations or intent.  He complained of intermittent 
sleep walking.  He indicated his routines and rituals let him 
function in society.  He reported that he had none of his 
mental health problems before his service and no symptoms of 
schizophrenia or alcoholism until after he was discharged at 
age 25 and a half.  

Regarding the assessment of PTSD, the veteran endorsed 
reexperiencing the events, saying he thinks about the events 
and described them as part of his racing thoughts that have 
dominated his thinking over 26 years.  He described six or 
seven two week periods that occurred over the past 2 years 
where he has nightmares and sleepwalks.  He was taking 
Trazodone and other medications to help the severity of these 
nightmares.  He reported flashbacks about many different 
rescues years ago but reported these have faded.  He has 
intense physiological responses to the smell of diesel 
engines which bring him back to the incident.  He also said 
his chronic pain (from the injuries) was also a trigger 
reminding him of the incident.  

Regarding avoidance/numbing, he did avoid confrontational 
situations and did not watch television because of all the 
"blood and guts" and rescues reminded him.  He avoided 
large crowds and did not go to movie theaters and did not 
tolerate standing in line.  He reported getting anxious in 
big cities and preferred open spaces.  He had no interest in 
scuba diving because of his Coast Guard experiences.  He 
reported not dancing anymore, but attributed this to his 
injuries.  He also avoided libraries which he felt related to 
his experiences with homelessness.  He was emotionally 
attached to the woman he came to Nevada with, but it was a 
platonic relationship due to her health issues.  He felt 
estranged from others and was often concerned that other 
people did not like him.  Regarding heightened physiological 
arousal he usually slept 5 to 6 hours a night and slept 
better on trazadone.  He described himself as irritable and 
mean when not on medications.  He had difficulty 
concentrating, but it seemed his pain interfered with 
concentration.  He has been more hyper vigilant in the past, 
but described himself as having a broader safety zone because 
of his current living situation. 

The report of psychometric testing revealed that the 
Mississippi Scale that measured combat related PTSD revealed 
a score of 110 which was above the cut off of 107 for combat 
related PTSD.  It was noted that the veteran's particular 
stressors were not combat related and may not be adequately 
measured by the Mississippi scale.  The Axis I diagnoses were 
schizoaffective disorder, alcohol dependence in remission for 
11 years and PTSD.  Axis II was deferred.  The examiner 
commented that the veteran reports symptoms consistent with a 
diagnosis of PTSD.  He also has other very disabling symptoms 
of mental illness that are not attributable to trauma and 
appear to contribute to his inability to work and function 
socially as much or more than his PTSD symptoms.  A second 
psychiatrist confirmed that she was in agreement with the 
findings of this report.

After a review of the evidence, the Board finds that the 
evidence is in equipoise as to whether the veteran has PTSD 
that is related to service.  His stressor has been confirmed.  
Although there are VA examination reports from March 1997, 
September 1999 and July 2003, containing opinions from the 
examiners that the veteran does not have PTSD, there are 
volumes of treatment records documenting that the veteran had 
PTSD diagnosed and linked to his confirmed stressors in 
addition to other psychiatric disorders diagnosed.  

The Board notes that the most recent VA examination of March 
2006, which appears to have included a review of the complete 
record and examination of the veteran did diagnose PTSD as 
well as schizoaffective disorder, alcohol dependence in 
remission for 11 years.  This examination pointed out the 
complexities of this veteran's differential diagnoses, 
explained in detail the particular PTSD symptomatology 
experienced by the veteran and linked this symptomatology to 
his confirmed stressor.  This examination is stronger 
evidence than the July 2003 VA examination that determined 
that the veteran did not have PTSD in spite of one of his 
test results suggesting he did, and the examiners' admission 
that they did not have the complete record to review, 
particularly the stressors.  The other prior VA examinations 
from 1997 and 1999 had been conducted prior to obtaining 
complete medical records including those from Social 
Security, and the examinations had been found to be 
insufficient by the Board when it remanded this matter for 
further development including further examination in November 
2000.

In sum, based on the balance of the evidence showing a 
diagnosis of PTSD which is related to the confirmed stressor 
of the Coast Guard rescue boat accident, the Board finds that 
service connection is warranted for PTSD.

Although the Board finds that service connection is warranted 
for PTSD, the Board finds that service connection is not 
warranted for any other psychiatric disorder besides PTSD, to 
include alcohol and drug abuse.  There is no evidence of any 
psychiatric disorder having been manifest in active duty, nor 
is there evidence of a psychosis having manifested within one 
year of his discharge from service.  The opinion from the 
examiner in March 2006 is noted to have stated that no other 
psychiatric disorder besides PTSD can be attributed to the 
trauma he sustained in service.  Regarding alcohol and/or 
drug abuse, the evidence reflects that he has been in long-
term remission for both disorders.  As there is no current 
drug or alcohol abuse disability, there is no need to address 
whether either were due to misconduct or whether they may 
have been secondary to his PTSD, for which service connection 
has been granted.  


ORDER

Service connection for PTSD is granted.

Service connection for an acquired psychiatric disorder other 
than PTSD to include alcohol and drug addictions is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


